     Case 2:16-cr-00194-AKK-GMB Document 44 Filed 08/20/21 Page 1 of 3               FILED
                                                                            2021 Aug-20 PM 04:22
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                                 for the
                     NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES           )
                        )
   V.                   )                Case Number: 2:16-00194-AKK-GMB
                        )
DEMARCUS VIDALE COLEMAN )

         MOTION TO WITHDRAW PETITION FOR SUMMONS

  RESPECTFULLY PRESENTING MOTION FOR ACTION OF COURT FOR
                    CAUSE AS FOLLOWS:

On June 29, 2021, the Court ordered the Issuance of a Summons for defendant,
Demarcus Vidale Coleman, in response to a Petition for Warrant or Summons for
Offender Under Supervision presented by the United States Probation Officer. The
alleged violations were as follow:

Special Condition:      Failure to keep counseling appointments as directed by
                        the probation officer with the following vendors:

                        Psychological Evaluations with Grayson & Associates
                        March 1, 2021 and April 29, 2021


Special Condition:      Failure to participate in a mandatory drug education/
                        counseling program:

                        Substance Abuse Assessment with Without Walls
                        June 10, 2021

On July 26, 2021, the Court granted an Unopposed Motion to Continue Final
Revocation Hearing previously set for August 3, 2021, to allow Mr. Coleman to
obtain an assessment for mental health treatment. The Final Revocation Hearing
was rescheduled for August 25, 2021, and 11:00 a.m.
     Case 2:16-cr-00194-AKK-GMB Document 44 Filed 08/20/21 Page 2 of 3




Demarcus Vidale Coleman                             Motion to Withdraw Petition
Page 2                                              2:16-00194-AKK-GMB


Since the submission of the Petition and the Unopposed Motion to Continue, the
following events have transpired:

  1. On July 16, 2021, Mr. Coleman completed a substance abuse assessment and
     was determined not to require such treatment at this time. However, he was
     recommended for additional mental health screening.

  2. On August 10, 2021, Mr. Coleman participated in a telehealth appointment
     with Jefferson-Blount-St. Clair (JBS) Mental Health Authority Urgent Care
     Clinic. JBS notified the probation officer that Mr. Coleman was actively
     receiving mental health services from Eastside Mental Health Center,
     including psychotropic medication. JBS further advised that they were able
     to determine that Mr. Coleman had been receiving mental health services from
     the facility since January 2021. Mr. Coleman failed to apprise the probation
     officer of his active mental health services despite multiple conversations with
     him about court-ordered mental health services.

   3. The probation officer has since received medical records from Eastside
      Mental Health Center verifying his active treatment services from January
      2021 to present.

   4. Mr. Coleman has not been able to provide an explanation for his failure to
      disclose current mental health services other than being overwhelmed.
      Additionally, the probation officer has since learned that he has been an active
      patient of Eastside Mental Health Center since childhood, and has experienced
      several inpatient psychiatric hospitalizations to address his mental health
      needs.

   5. Mr. Coleman continues to suffer from verifiable mental health issues.

   6. The probation officer met with Mr. Coleman’s mother who acknowledged a
      myriad of family struggles, both past and present. She has agreed to assist
      Mr. Coleman with his mental health appointments, medication and
      supervision compliance.
     Case 2:16-cr-00194-AKK-GMB Document 44 Filed 08/20/21 Page 3 of 3




Demarcus Vidale Coleman                          Motion to Withdraw Petition
Page 3                                           2:16-00194-AKK-GMB


PRAYING THAT THE COURT WILL ORDER: That the Petition for Summons
for Demarcus Vidale Coleman which was previously submitted by the probation
office be withdrawn.



                                            I declare under penalty of perjury
                                            that the
                                            foregoing is true and correct:

                                            Executed on August 20, 2021

                                                     /s/ Smita Seard
                                                 Sr. U.S. Probation Officer
                                                      (205) 716-2945



ORDER OF COURT

Considered and ordered this 20th day of August, 2021 and ordered filed and made
part of the records in the above case.



                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE
